
	

113 S2293 IS: National Scenic Trails Parity Act
U.S. Senate
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2293
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2014
			Ms. Baldwin (for herself, Mr. Levin, Mr. Markey, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To clarify the status of the North Country, Ice Age, and New England National Scenic Trails as
			 units of the National Park System, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  National Scenic Trails Parity Act.
		
			2.
			North Country National Scenic Trail
			Section 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the third
			 sentence by inserting as a unit of the National Park System before the period at the end.
		
			3.
			Ice Age National Scenic Trail
			Section 5(a)(10) of the National Trails System Act (16 U.S.C. 1244(a)(10)) is amended by striking
			 the third and fourth sentences and inserting  The trail shall be administered by the Secretary of the Interior as a unit of the National Park
			 System..
		4.New England National Scenic TrailSection 5(a)(28) of the National Trails System Act (16 U.S.C. 1244(a)(28)) is amended in the third
			 sentence by inserting as a unit of the National Park System, after administer the trail.
